DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 16-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck et al., US 7531270, in view of Koetting et al., US 2010/0266883.
Regarding claim 1, Buck et al., teaches a battery module (abstract), comprising:
a plurality of similarly configured cell groupings comprising a plurality of cell packs (col. 4, lines 1-6) electrically coupled in parallel (col. 4, lines 32-35) each cell grouping of the plurality of ceil groupings including a negative terminal and a positive terminal (battery module 12; positive terminal side 82; negative terminal side 84) (col. 8, lines 5-8), a plurality of framed heatsink assemblies (col. 7, lines 16-24); and a plurality of jumper tabs (col. 8, lines 34-40) each of the plurality of jumper tabs electrically coupling a negative terminal of one of the plurality of cell groupings to a positive terminal of an adjacent cell grouping (col. 7, lines 60-67 and col. 8, lines 1-8 and lines 34-40).
Buck et al., does not disclose a scalable battery module and does not disclose each having a thermally conductive sheet portion each of the plurality of framed heat sink assemblies being disposed between one cell pack of the plurality of cell packs of each cell groupings and an adjacent cell pack of the plurality of cell packs of each cell grouping.
However, Buck et al., teaches “a battery module of the present invention is adaptable to be utilized in various configuration including and not limited to an overlapping battery cell packaging configuration and a vertical stack battery cell packaging configuration.” (abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Koetting et al., into the teachings of modified Buck et al., because Koetting et al., teaches the advantages of first and second frames which can interlock: “It is particularly advantageous that this modularity enables construction of battery modules 400 of any desired power and energy output with essentially no tooling changes
associated with the manufacture of battery module 400. Only minimal tooling
and component changes are required, such as the provision of suitable
interconnects for the various module configurations, or changes in related
structures necessary to provide cooling fluid to battery modules of various
sizes and shapes.” (0045).
Regarding claim 2, Buck et al., teaches each cell pack of the plurality of cell packs in each cell grouping are prismatic cell packs (col. 11, lines 23-44).
Regarding claim 3, Buck et al., teaches each of the plurality of cell packs are lithium ion prismatic cell packs (col 11, lines 23-44).
Regarding claim 4, Buck et al., teaches each cell pack of the plurality of cell packs include oppositely facing large area surfaces (Fig. 1-5, 13; col. 7, lines 5-15).
Regarding claim 5, Buck et al., teaches the negative and positive terminals of each cell grouping of the plurality of cell groupings each include a coupling surface of a corresponding terminal of each cell pack of the plurality of cell packs forming the cell grouping wherein the coupling surface extends laterally with respect to the oppositely facing large area surfaces (col. 7, lines 5-15; Fig. 1-5).
Regarding claim 6, Buck et al., teaches the positive terminal of each cell pack positioned along a first edge of the cell pack and the negative terminal of each cell pack is positioned along a second edge opposite the first edge of the cell pack with the oppositely facing large area surfaces disposed between the positive terminal and negative terminal (col. 7, lines 5-15; Fig. 1-5, 13).
Regarding claim 7, Buck et al., teaches the coupling surfaces of the positive and negative terminals of each cell pack extend in the same direction laterally relative to the large area surfaces (bend 20, 22; semicircular openings 24) (col. 7, lines 5-15; Fig. 1-5).
Regarding claim 8, Buck et al., teaches each coupling surface is formed to include openings along a distal edge (bend 20, 22; semicircular openings 24) (col. 7, lines 5-15; Fig. 1-5).
Regarding claim 9, Buck et al., teaches each coupling surface is formed to include openings along a distal edge (bend 20, 22; semicircular openings 24) (col. 7, lines 5-15; Fig. 1-5).
Regarding claim 10, Buck et al., teaches the each heatsink assembly of the plurality of heatsink assemblies is a framed heatsink assembly (tie rods extend peripherally through each of the heatsink assemblies, forming framed heatsinks) (col. 4, lines 44-50) including a heatsink portion and a frame portion with the thermally conductive sheet portion being framed by the frame portion (heatsink assembly includes plate, sheet or foil 30; thermal transfer face 32) (col. 7, lines 16-24).
Regarding claim 11, Buck et al., teaches  the frame portion of each heatsink assembly of the plurality of heatsink assemblies is formed to include jumper tab (conductive members 120, 122) capture features and coupling surface capture features (col. 4, lines 39-42; Fig. 1-5).
Regarding claim 12, Buck et al., teaches the jumper tab (conductive members 120, 122) capture features and coupling surface capture features comprise at least one threaded stud (nut with integral spring washer threaded to provide torque over each stud, providing mechanical retention and electrical conductivity for jumper tab and couple surface capture) (col. 4, lines 39-42).
Regarding claim 13, Buck et al., teaches  the jumper tabs (conductive members 120, 122) include a plurality of stud-receiving holes (cell terminal openings 24) for receiving the threaded stud therein (studs 52, 54) (col. 7, lines 28-34; col. 8, lines 34-40).
Regarding claim 14, Buck et al., teaches  the orientation of the cell groupings determines whether they are coupled in parallel or in series to an adjacent cell pack (col. 4, lines 32-35).
Regarding claim 16, Buck et al., teaches each cell grouping of the plurality of cell groupings has at least one large area surface in thermal conduction communication with the sheet portion (col. 7, lines 5-15; Fig. 1-5, 13) of at least one heatsink assembly of the plurality of heatsink assemblies (col. 7, lines 16-24).
Regarding claim 17, Buck et al., teaches the each heatsink assembly of the plurality of heat sink assemblies includes thermal edges extending beyond a frame member (col. 7, lines 5-15).
Regarding claim 18, Buck et al., teaches each cell grouping includes an odd number of cell packs electrically coupled in parallel (col. 4, lines 32-35).
Regarding claim 19, Buck et al., teaches each cell grouping includes an even number of cell packs electrically coupled in parallel (col. 4, lines 32-35).
Regarding claim 20, Buck et al., teaches a battery module (abstract; battery module 12), comprising:
a plurality of similarly configured cell groupings (col. 4, lines 1-6)  comprising a plurality of lithium ion prismatic cell packs (col. 4, lines 1-6) electrically coupled in parallel (col. 4, lines 32-35), each lithium ion prismatic cell pack including oppositely facing large area surfaces having oppositely facing first and second edges with a positive terminal (positive terminal side 82) extending beyond the first edge of the oppositely facing large area surfaces and a negative terminal (negative terminal side 84) extending beyond the second edge of the oppositely facing large area surfaces wherein the positive terminal includes a positive coupling surface extending laterally from the oppositely facing large area surfaces (col. 8, lines 5-8)  and having at least one opening formed in a distal edge of the coupling surface and the negative terminal includes a negative coupling surface extending laterally from the oppositely facing large area surfaces and having at least one opening formed in a distal edge of the coupling surface (terminal openings 24) (col. 7, lines 5-15; Fig. 1-5, 13) a plurality of framed heatsink assemblies (col. 7, lines 5-15; Fig. 1-5, 13) each having a thermally conductive sheet portion framed by a frame portion (col. 7, lines 16-24) formed to include jumper tab capture features and coupling surface capture features including at least one threaded stud formed on opposite sides of the frame portion,  (tie rods extend peripherally through each of the heatsink assemblies, forming framed heatsinks) (col. 4, lines 44-50) each of the plurality of framed heat sink assemblies being disposed between one cell pack of the plurality of cell packs of each cell groupings and an adjacent cell pack of the plurality of cell packs of each cell grouping  (col. 8, lines 1-8 and lines 34-40) with the opening formed in the distal edge of the negative coupling surface of the one cell pack and the opening formed in the distal edge of the negative coupling surface of the adjacent cell pack (col. 7, lines 5-15; Fig. 1-5) combining to surround portions of the at least one threaded stud (col. 4, lines 39-42) on one side of the frame portion and with the opening formed in the distal edge of the positive coupling surface of the one cell pack and the opening formed in the distal edge of the positive coupling surface of the adjacent cell pack combining to surround portions of the at least one threaded stud on the opposite side of the frame portion (col. 7, lines 5-15); and
a plurality of jumper tabs each of the plurality of jumper tabs formed to include a plurality of stud-receiving holes each receiving a threaded stud therein at least one of the stud-receiving holes receiving a threaded stud (studs 52, 54; terminal openings 24) (col. 7, lines 28-34) with portions surrounded by cooperating openings in the distal edges of coupling surfaces and each of the plurality of jumper tabs (tabs 120, 122) (col. 7, lines 28-34; col. 8, lines 34-40)  electrically coupling a negative terminal of one of the plurality of cell groupings to a positive terminal of an adjacent cell grouping (col. 8, lines 5-8).
Regarding claim 21, Buck et al., teaches comprising a plurality of nuts each received on threaded stud (nut with integral spring washer threaded to provide torque over each stud (stud 52, 54), providing mechanical retention and electrical conductivity for jumper tab and couple surface capture) (col. 4, lines 39-42) to maintain the jumper tab in (conductive members 120, 122) engagement with a positive or negative terminal of a cell grouping (col. 7, lines 60-67 and col. 8, lines 1-8 and lines 34-40).
Regarding claim 22, Buck et al., teaches at least one of the plurality of nuts is received on a threaded stud (nut with integral spring washer threaded to provide torque over each stud, providing mechanical retention and electrical conductivity for jumper tab and couple surface capture) (col. 4, lines 39-42) with portions surrounded by cooperating openings in the distal edges of coupling surfaces to maintain the jumper tab in engagement with the coupling surfaces (bend 20, 22; semicircular openings 24) (col. 7, lines 5-15; Fig. 1-5).
Regarding claim 23, Buck et al., teaches each of the plurality of framed heatsink assemblies (col. 7, lines 16-24); includes at least two pairs of threaded studs stud (nut with integral spring washer threaded to provide torque over each stud, providing mechanical retention and electrical conductivity for jumper tab and couple surface capture) (col. 4, lines 39-42) , each pair of threaded studs being formed on opposite sides of the frame portion and being spaced apart by a displacement and each distal edge of each coupling surface being formed to include a pair of openings spaced apart from each other (cell terminal openings 24)  by a displacement substantially equal to the displacement of one of the pairs of studs formed on each framed heatsink assembly (col. 7, lines 16-24).
Regarding claim 24, Buck et al., teaches each cell grouping includes an odd number of cell packs electrically coupled in parallel (Fig. 2, 3, 18).
Regarding claim 25, Buck et al., teaches the pair of threaded studs (col. 7, lines 5-15) on one side of each framed heat sink assembly (col. 7, lines 5-15; Fig. 1-5, 13) are spaced apart by a first displacement and the pair of threaded studs on the opposite side of each framed heat sink assembly are spaced apart by a second displacement different from the first displacement (col. 7, lines 5-15), the openings formed in the distal edge of each negative coupling surface are spaced apart by a displacement substantially equal to the first displacement and the openings formed in the distal edge of each positive coupling surface are spaced apart by a displacement substantially equal to the second displacement (col. 7, lines 5-15; Fig. 1-5) and each of the plurality of jumper tabs (col. 8, lines 34-40) is formed to include at least a first pair of stud-receiving holes spaced apart by a displacement substantially equal to the first displacement (col. 7, lines 5-15) each of the first pair of stud-receiving holes receiving a threaded stud from one side of a first framed heatsink assembly therein and at least a second pair of stud-receiving holes spaced apart by a displacement substantially equal to the second displacement each of the second pair of stud-receiving holes receiving a threaded stud (col. 4, lines 39-42) from the other side of a second framed heatsink assembly adjacent to the first heat sink assembly therein (col. 7, lines 16-24).
Regarding claim 26, Buck et al., teaches each cell grouping includes an even number of cell packs electrically coupled in parallel  (Fig. 2, 3, 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoff et al., US 2007/0279953. Hedrich et al., US 8551640.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727